Citation Nr: 0715305	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-43 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for dysthymic disorder.

2. Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The veteran had active service from March 1974 to January 
1977 and from July 1980 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May and June 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO confirmed and continued the prior 
denial of service connection for dysthymic disorder.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied 
service connection for a psychiatric disorder, variously 
diagnosed as anxiety disorder; attention 
deficit/hyperactivity disorder (ADHD); dysthymia; and 
undifferentiated schizophrenia.  A notice of disagreement was 
not received within the subsequent one-year period.

2.  Evidence submitted since the RO's September 1997 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for dysthymic 
disorder, and therefore raises a reasonable possibility of 
substantiating the claim.

3.  A chronic dysthymic disorder was not first shown during 
service, or within a year following discharge from service; 
and the veteran's dysthymic disorder more likely resulted 
from the veteran's alcohol abuse and not any incident of 
active military service.  


CONCLUSIONS OF LAW

1.  The RO's September 1997 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's September 1997 rating decision which denied service 
connection for dysthymic disorder, thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  Dysthymic disorder was neither incurred in or aggravated 
by service, nor incurred in the line of duty because the 
dysthymic disorder resulted from the veteran's own willful 
misconduct/abuse of alcohol.  38 U.S.C.A. § § 105, 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(n), 3.301, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2003.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), addressed VA's duty 
to notify and assist with regard to new and material 
evidence.  In order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the requisite notice, it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  This 
notice obligation does not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any notice defect 
in this regard is harmless error.  It is apparent that the RO 
must have reopened the veteran's previously denied claim of 
service connection for dysthymia, as evidenced by the October 
2004 Statement of the Case, which specifically indicated that 
new and material evidence had been submitted to reopen the 
previously denied claim.  However, according to Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), even if the RO makes an 
initial determination to reopen a claim, the Board must make 
its own independent determination of whether the evidence is 
new and material.  

Since the RO has already had an opportunity to further 
develop the record and conduct a de novo review of the 
reopened claim, based on the evidence in its entirety, a 
decision by the Board on the merits of the veteran's claim of 
entitlement to service connection for dysthymia at this 
juncture is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  In an October 2004 Statement of the Case, the 
veteran was requested to provide evidence in his possession 
that pertained to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  In this regard, 
the veteran submitted some service personnel records directly 
to the Board after the case was certified to the Board along 
with a waiver of review of these records by the Agency of 
Original Jurisdiction (AOJ).  See Bernard, Supra.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a September 1997 decision, the RO denied service 
connection for a psychiatric disorder, variously diagnosed as 
anxiety disorder; ADHD, dysthymia, undifferentiated 
schizophrenia.  The RO denied the claim as not well-grounded, 
based on a finding that there was no nexus between the 
veteran's variously diagnosed psychiatric disorder and active 
military service.  

A notice of disagreement was not received within the 
subsequent one-year period and that decision became final.

Additional evidence has been added to the record subsequent 
to that decision, including VA outpatient records, VA 
examination reports, and various service personnel records.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial must be considered.  
In essence, at the time of the prior denial, the RO 
determined that the claim was not well-grounded because there 
was no nexus between the veteran's current dysthymia 
disability and service.  

Since the prior final decision, evidence has been added to 
the claims file, including VA outpatient records, VA 
examination reports and service personnel records which 
provide a possibility of in-service incurrence of a 
psychiatric disorder including dysthymia.  Thus, the 
additional evidence is new and material and reopening the 
claim is warranted.  

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

While service connection may be granted for disability as a 
result of disease or injury incurred in or aggravated in 
service, no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.   Direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct; 
or, for claims filed after October 31, 1990, not the result 
of abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).  An 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  For the purpose of this paragraph, alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that compensation could not be awarded 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either 
for a primary alcohol abuse disability incurred during 
service or for any secondary disability that resulted from 
primary alcohol abuse during service. Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).  There can be service 
connection for compensation purposes for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  However, a veteran can 
only recover if able to "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen, 237 
F.3d at 1381. Such compensation would only result "where 
there is clear medical evidence establishing that the alcohol 
or drug abuse disability is indeed caused by a veteran's 
primary service-connected disability, and where the alcohol 
or drug abuse disability is not due to willful wrongdoing."  
Ibid.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts that his dysthymia had its onset during 
service, and thus, service connection is warranted for a 
dysthymic disorder based on in-service incurrence, regardless 
of the cause.  The evidence in this case, however, does not 
show that the veteran incurred a chronic dysthymic disorder 
during service, and moreover, the medical evidence reveals 
that the veteran's dysthymia, regardless of the date of 
onset, is a direct result of the veteran's alcoholism.  

Service medical records reveal treatment for alcohol abuse 
and a hospitalization in November 1975 because of an allergic 
reaction to Abtabuse.  On admission, the veteran reported 
that he began taking Antabuse for alcoholism two weeks prior 
to his admission and that since about that time, he began 
having blackout spells.  The final diagnosis was Antabuse 
reaction and neurotic depression.  

A January 1977 Report of Medical History reflects that the 
veteran "went to see a shrink, at Okinawa, for excessive 
drinking..." in September 1976.  Indeed, the service medical 
records from September 1976 reveal that the veteran was 
referred by his commanding officer for a job performance 
evaluation.  It was noted that the veteran had an alcohol 
problem and it was apparent that alcohol could be the reason 
for the veteran's lack of performance at work.  A September 
1976 medical record reveals that the veteran was seen for a 
job performance evaluation.  The veteran talked freely about 
family and life, and there were no apparent outside problems.  
Although the veteran had previously been on an alcohol rehab 
program, he had started drinking again.  According to the 
examiner, the drinking was the veteran's major problem.  To 
the examiner, the veteran appeared to be a highly motivated 
man.  Mood and affect were good, eye contact was fair and 
speech was clear.  Alcohol rehab was recommended, as alcohol 
appeared to be interfering with the veteran's job.  

In November 1976 service medical record, a two-year history 
of ETOH problems was noted. The examiner opined that alcohol 
was probably related to the veteran's job problems, to some 
extent.  The veteran apparently got frustrated during his job 
and as a result, needed much help in doing his present job.  

A June 1980 examination report noted a history of alcohol 
problems, including a DWI charge.  

In April 1981, the veteran presented himself in an open 
positive manner requesting a prescription because he was 
unable to maintain control over his drinking.  The impression 
was alcoholism.  

A May 1981 record noted probable ETOH excess in conjunction 
with treatment for trauma to the right hand.  Another May 
1981 record noted a history of blackouts associated with 
alcohol intake and a history of accidents while under the 
influence.  The veteran disclosed an extensive history of 
alcohol abuse.  His enlistment into the Navy [from the Marine 
Corps] was deferred for one year due to a DWI and a chemical 
dependency program.  The veteran actively participated in AA 
for about one year following medication.  After the veteran 
joined the Navy, he quit attending AA and began drinking, 
experienced blackouts, lost control and had personality 
changes.  The veteran reported that he drank to relax; but, 
agreed to resume AA participation to prevent any further 
progression of his alcoholism.  

An October 1981 narrative summary noted that the veteran 
referred himself for inpatient detoxification treatment for a 
second time.  He attended AA meetings and participated in 
daily group sessions, lectures, films, a brief assertiveness 
training course, physical training and weekly psychodrama 
sessions.  The veteran was fully aware that his habitual 
use/abuse of alcohol was ruining his life and would soon 
cause him severe military discipline problems.  

The veteran did not report any psychiatric problems, trouble 
sleeping, depression or excessive worry, memory loss or 
nervous trouble of any sort on his Report of Medical History 
in June 1982.  

Service personnel records in the claims file include 
performance evaluation reports from February 1981, April 
1981, February 1982, and June 1982.  These reports show a 
decline in the veteran's performance from 1981 to 1982.  The 
June 1982 report did not recommend the veteran for 
advancement or retention in the Naval service based on 
findings of a lack of dependability, unsatisfactory volume of 
work done, a disinterest in his work, and a sense of 
unhappiness.

In sum, the service medical records reflect a consistent 
abuse of alcohol, with a decline in job performance.  
Although there was one diagnosis of neurotic depression 
associated with a reaction to Antabuse, there is no evidence 
that the veteran had a chronic dysthymic disorder or other 
chronic psychiatric disorder during service.  Although the 
veteran's personnel records show that the veteran showed a 
lack of dependability, unsatisfactory work, a disinterest in 
work and a sense of unhappiness in June 1982, there is no 
medical diagnosis of any chronic psychiatric disorder 
associated with these observations, including on the 
veteran's separation physical examination report.  

The post service medical records show a diagnosis of 
undifferentiated schizophrenia as early as July 1986 and a 
diagnosis of depression in August 1996 and a diagnosis of 
dysthymic disorder and alcohol dependence in November 1996.  
A diagnosis of major depression with agitation and panic 
attacks was noted in November 1997.  

The July 1986 private psychiatric patient profile reveals 
that the veteran willingly admitted that he had a drinking 
problem.  He continued to drink, despite attending a number 
of detox programs over the years and the loss of his license 
because of DWI's.  The private and VA records from 1996 note 
alcohol dependence, with a VA detox admission in August 1996.  
The discharge summary noted alcohol dependence, continuous, 
mild alcohol withdrawal, ADHD, and anxiety disorder.  

VA outpatient records from December 2000 noted treatment for 
depression.  At that time, the veteran reported that he had 
not had alcohol for the prior 3 to 4 years.  A November 2002 
psychiatric assessment, however, reveals that the veteran 
lost his license due to a "chemical seizure" from combining 
alcohol and Klonipine.  He reported that he began attending 
AA meetings again and had maintained sobriety for 18 days.  
The diagnosis was anxiety disorder and alcohol dependence, in 
partial remission.  

A VA examination in March 2003 was conducted primarily to 
determine, if possible, the likely etiology of the veteran's 
depression.  The examiner reviewed the veteran's claims file 
and accompanying medical records and administered a battery 
of psychometric tests to assess psychopathology.  The veteran 
explained that his problems with depression began in the 
military because he was not allowed to reenlist.  The veteran 
asserted that his alcohol use during service did not 
interfere with his job performance and the it was 
inappropriate for the Navy to consider him unsuitable for 
reenlistment.

The veteran completed the MMPI-2, but failed to produce a 
valid profile.  His scores on both of the response and 
consistency scales were within normal limits, suggesting that 
he was able to read the items accurately and interpret them 
appropriately.  His responses were internally consistent.  
However, there were marked elevations on both the F Scale 
(T=104) and Back F Scale (T=108).  His F - K Index was 17.  
Those results suggested that the veteran had made use of the 
test to present an overstated view of his current level of 
psychological difficulty and emotional distress.  As a 
result, no usable information could be derived from the 
clinical scales.  The examiner saw the overall picture as one 
of an individual who had made a relatively poor adjustment 
prior to entering military service to the extent that there 
were indications of behavior problems, substance abuse 
problems, and family dysfunction.  It appeared that the 
veteran functioned his best while in the military.  He had 
problems as a child and in adolescence and had severe 
problems since leaving the military.  Substance abuse 
disorders, which likely predated the veteran's entry in the 
Marines, appeared to be independently responsible for 
impairments in the veteran's psychosocial adjustment and the 
quality in his life.  The examiner opined that the 
appropriate diagnosis was dysthymia; however, there were 
likely to be periods of more severe mood swings which would 
most parsimoniously be attributed to his episodic alcohol 
abuse.  The veteran recognized the connection between his 
mood and his use of alcohol (he reported feeling a lot 
happier when not drinking), but he was reluctant to attribute 
his significant functional limitations to alcoholism.  The 
veteran also demonstrated anxiety symptoms which the examiner 
felt were associated with avoidant elements in his 
personality style.  The examiner opined that it was more 
likely than not that the elements described predated his time 
in the military, and he certainly aggravated any ongoing 
anxiety difficulties with his caffeine use.  The diagnosis 
was alcohol dependence, reported in partial remission; 
anxiety disorder, not otherwise specified, rule out caffeine 
induced anxiety disorder; dysthymia; rule out alcohol induced 
mood disorder.  The examiner further opined that there was no 
etiologic connection between the veteran's military service 
and his depressive symptoms.  The examiner viewed the 
veteran's etiology of his affective disorder as three-fold:  
A longstanding, chronic low-grade depression (dysthymia) 
which resulted in part from persistent negativistic, 
cognitive distortions; periods of intensification of his 
depressive symptoms resulting from the affects of his alcohol 
abuse; and reactive elements affecting his mood, which 
stemmed from the negative consequences of his drinking 
behavior.  The last element reflected that there was some 
truth in the veteran's observations that things always turned 
out badly for him:  For persons living an alcoholic 
lifestyle, many things in their life do, in fact, turn out 
badly.  

The service medical records clearly establish that the 
veteran had a history of alcohol abuse dating back to at 
least 1975.  Although there was no in-service diagnosis of 
dysthymia, performance evaluation reports from 1981 - 1982 
reveal a decline in performance, attitude and happiness.  

Although post-service private records from 1986 reveal a 
diagnosis of undifferentiated schizophrenia, a diagnosis of 
dysthymia and/or depression was not shown until 1996.  
Continuity of symptomatology from the time the veteran was 
released from active duty in 1982 until the diagnosis of 
dysthymia in 1996 is not shown in this case.  Moreover, the 
medical evidence of record in this case overwhelmingly 
attributes the veteran's variously diagnosed psychiatric 
disorder, including dysthymia, to the veteran's alcohol 
abuse.  This opinion is expressed by a medical professional 
in the service medical records a well as the VA examination 
of March 2003, and there is no opinion to the contrary.  
Service connection may not be established if the proximate 
cause of the disability claimed is due to alcohol abuse.  The 
record during service and subsequent to service shows 
consistent alcohol abuse, treatment in rehab programs on more 
than one occasion, and the use of prescription medication to 
curb the use of alcohol.  Diagnoses of alcoholism are 
documented throughout the record.  That notwithstanding, 
there is still no evidence of record, other than the 
appellant's contentions, that his current dysthymia had its 
onset during service, or was caused by any incident of 
service.  Although there are isolated episodes of anxiety 
and/or neurotic depression shown during service, no chronic 
disability manifested by dysthymia is shown.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In conclusion, the medical evidence in this case shows that 
the veteran has a current dysthymia disorder which was not 
diagnosed until many years after service discharge, and which 
was, as likely as not, proximately due to the veteran's 
undisputed chronic alcohol abuse.  As a result of the 
veteran's willful misconduct, as well as the lack of evidence 
showing in-service incurrence of a chronic psychiatric 
disorder, service connection is not established.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
dysthymic disorder is not warranted.  







ORDER

New and material evidence has been received to reopen a claim 
of service connection for dysthymic disorder; to this extent, 
the appeal is granted.

Service connection for dysthymic disorder is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


